     Case 3:21-cv-00520-E Document 1 Filed 03/08/21                  Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JESSE R. SNELSON                §
                                §
       Plaintiff,               §
                                §
v.                              §                     Civil Action No. 3:21-cv-520
                                §
CUTTER HOLDING CO. d/b/a CUTTER §
AVIATION; METROPOLITAN LIFE     §
INSURANCE COMPANY d/b/a METLIFE §
                                §
       Defendants.              §


                                          COMPLAINT

       Plaintiff Jesse R. Snelson brings this Complaint against his former employer Cutter Holding

Co. d/b/a Cutter Aviation and against Metropolitan Life Insurance Company (“Liberty Mutual”) for

violations of his ERISA rights.

                                                 I.

                                  Parties, Jurisdiction, and Venue

       1.      Plaintiff is an individual, a former employee of Cutter Holding Co., and a beneficiary

of a group disability benefits policy administered by Defendant Metropolitan Life Insurance

Company for the benefit of employees of Defendant Cutter Holding Co.

       2.      Defendant Cutter Holding Co. (“Cutter Aviation”) is an Arizona corporation that can

be served through its Registered Agent, CT Corporation System, 1999 Bryan Street - Suite 900

Dallas, TX 75201-3136 USA

       3.      Cutter Aviation is an aircraft sales and service company that operates and employs

staff in Addison, Texas at the Addison Municipal Airport.



COMPLAINT                                                                                   Page 1
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 2 of 13 PageID 2



       4.      Defendant Metropolitan Life Insurance Company (“MetLife”) is a New York

corporation that does business in the State of Texas. MetLife can be served at its local office 5400

Lyndon B Johnson Fwy, Dallas, TX 75240.

       5.      MetLife is licensed to sell insurance and act as a third party administrator of employer

health and welfare benefit plans in the State of Texas.

       6.      Jurisdiction is proper on the ground of the existence of a federal question under 28

U.S.C. § 1331 based on Plaintiff’s claims under the Employee Retirement Income Security Act, 29

U.S. C. §1001 et seq. ("ERISA").

       7.      Venue is proper in the Northern District of Texas, Dallas Division pursuant to 29

U.S.C. § 1132(e) (2) because both Defendants can be found in Dallas County.

                                                  II.

                                                Facts

       8.      On June 3, 2020, Defendant Cutter Aviation extended an offer of employment to

Plaintiff Jesse R. Snelson.

       9.      Among other items, the offer of employment advised Snelson that he would become

eligible for a comprehensive benefit package including short-term disability benefits on the 1st of the

month following 60 days of employment.

       10.     This paragraph of the offer letter read as follows:




       11.     Cutter Aviation does in fact have a short-term disability policy that covers eligible

employees as of the 1st of the month following 60 days of employment

       12.     The Metropolitan Life Insurance Company short-term disability benefits policy

sponsored by Cutter Aviation contains the following statement regarding employee eligibility:

COMPLAINT                                                                                    Page 2
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 3 of 13 PageID 3




          13.   Snelson began working for Cutter Aviation on June 29, 2020 as a “Special Programs

Pilot.”

          14.   Snelson completed his first 60 days of employment on August 28, 2020.

          15.   Snelson therefore also satisfied the 60 day Waiting Period necessary to become

eligible for short-term disability benefits on August 28, 2020.

          16.   Per the terms of the policy, Snelson became eligible and covered by Cutter Aviation’s

short-term disability benefits policy on September 1, 2020, the first day of the month following the

date he completed his 60 day Waiting Period.

          17.   On September 15, 2020, Snelson notified the company that he needed an emergency

disc fusion surgery.

          18.   On that same day, Snelson turned in a doctor’s note restricting him to light duty.

          19.   On that same day, Snelson also asked Cutter Aviation’s HR Director Heather Wahl

about applying for short-term disability benefits.

          20.   Up through that date, Snelson had been working full-time out of Cutter Aviation’s

Addison, Texas office, spending the majority of his work hours teaching a Private Pilot Ground

School, which was sedentary office/Zoom work and did not require flying.

          21.   Cutter Aviation could have easily and without any undue hardship on its business

allowed Snelson to continue performing this sedentary office/Zoom work that did not require flying

COMPLAINT                                                                                    Page 3
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21               Page 4 of 13 PageID 4



after September 15, 2020.

       22.     Cutter Aviation also could have easily and without any undue hardship granted

Snelson a short-term leave of absence to undergo his disc fusion surgery and then return to work.

       23.     In fact, a Cutter Aviation administrator, Annie Moreno, who had routinely assisted

Snelson in navigating Cutter Aviation’s official processes, began working to accommodate Snelson

after learning of his need for surgery.

       24.     Moreno quickly found a pilot to cover the one upcoming flight that Snelson had on

his work schedule.

       25.     On September 16, 2020, however, Wahl instructed Ms. Moreno to stop

communicating with Snelson about these accommodations.

       26.     Wahl then telephoned Snelson and terminated his employment over the phone.

       27.     On the call, Snelson asked Wahl if he could keep doing office work and she said “no.”

       28.     At the time she fired Snelson, Wahl believed that terminating Snelson’s employment

would also terminate his short-term disability benefits coverage and preclude him from receiving

short-term disability benefits.

       29.     On October 2, 2020, Wahl admitted to holding this belief in an e-mail she sent to

Snelson in response to his request that Cutter Aviation complete the Employer portion of the short-

term disability benefits application.

       30.     Specifically, Wahl stated the following in her October 2, 2020 e-mail to Snelson:




COMPLAINT                                                                                  Page 4
     Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 5 of 13 PageID 5




       31.     A motivating factor in Wahl’s decision to immediately terminate Snelson’s

employment on September 16, 2020 was to interfere with his receipt of short-term disability benefits.

       32.     Wahl proceeded to push back against Snelson’s request for short-term disability

benefits on October 2, 2020, sending Snelson a second e-mail trying to convince Snelson that no

benefits would be payable to him because he hadn’t been absent from work at any point prior to his

termination.

       33.     Wahl only completed the Employer portion of Snelson’s short-term disability benefits

paperwork after Snelson pointed out that it was MetLife, not Cutter Aviation, that should be making

the decision whether to approve him for short-term disability benefits or not.

       34.     Initially, MetLife approved Snelson’s short-term disability benefits claim.

       35.     On November 25, 2020, MetLife issued a letter stating that it had approved Snelson’s

short-term disability claim through December 22, 2020.

       36.     On November 25, 2020, MetLife issued Snelson payment for short-term disability

benefits from October 2, 2020 through November 25, 2020.

       37.     MetLife’s approval of Snelson’s short-term disability claim was consistent with the

policy’s terms and provisions, which provide for ongoing coverage if someone becomes disabled

while covered by the policy even if their active employment ends after that date.

COMPLAINT                                                                                    Page 5
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21                   Page 6 of 13 PageID 6



        38.        On January 7, 2020, Snelson and Cutter Aviation participated in a confidential

mediation before the Texas Workforce Commission Civil Rights Division regarding a Charge of

Discrimination Snelson had filed against Cutter Aviation for failing to accommodate his disability

and instead terminating his employment.

        39.        On the evening of January 7, 2020, Snelson then received a telephone call from

MetLife stating that MetLife would be denying his benefits claim based on information received

from Wahl in December 2020.

        40.        Wahl had received a copy of Snelson’s TWC Charge of Discrimination from the

TWC Civil Rights Division on November 16, 2020.

        41.        The information provided by MetLife to Snelson over the telephone indicated that

Wahl had specifically reached out to MetLife with the intent of interfering with Snelson’s already

approved short-term disability benefits claim in December of 2020 after she learned Snelson had

filed a Charge of Discrimination against Cutter Aviation.

        42.        On January 8, 2020, Snelson sent an e-mail to MetLife requesting a complete copy of

his claims file.

        43.        On January 12, 2020, Snelson’s attorney Christine Hopkins notified MetLife via an

e-mail sent to tampa@metlife.com that she would be representing Snelson in the short-term disability

benefits matter and re-iterated Snelson’s request for a complete copy of his claims file and all other

information Snelson was entitled under ERISA to receive from MetLife upon his written request.

        44.        Hopkins also telephoned the claims center on January 13, 2021 to confirm that

MetLife had received the notice of representation and request an update on the status of the claim.

        45.        Without ever contacting Snelson’s legal representative to discuss the claim or give an

update about the claim, MetLife proceeded to reverse its prior decision to approve Mr. Snelson’s



COMPLAINT                                                                                       Page 6
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 7 of 13 PageID 7



claim on January 16, 2021.

       46.     On January 16, 2021, MetLife issued a letter to Snelson demanding repayment of all

benefits previously issued to Snelson.

       47.     Other than a general statement that MetLife had found Snelson ineligible for benefits,

MetLife’s January 16, 2021 letter did not explain the reasoning behind its reversal of its prior

favorable benefits determination, did not cite to any specific policy provisions that it relied on when

reversing its prior decision, did not advise Snelson of his ERISA rights, and did not advise Snelson

that he had any right to appeal the decision nor provide instructions on how to appeal the decision.

       48.     Instead, the January 16, 2021 letter advised Snelson that the overpayment matter had

already been turned over to MetLife’s “payment recovery vendor” Brown & Joseph, LLC.

       49.     On January 21, 2021, Brown & Joseph, LLC sent a collections notice on behalf of

MetLife to Snelson stating that Brown & Joseph, LLC would convert the debt into a judgment within

30 days if Snelson did not dispute the debt within 30 days.

       50.     Under the short-term disability benefits policy, Snelson was supposed to have 180

days from the date of the January 16, 2021 adverse benefit determination to appeal the determination

to MetLife.

       51.     Brown & Joseph, LLC’s letter instead gave Snelson only 30 days from January 21,

2021 to contest the “debt.”

       52.     Like MetLife’s prior letter, Brown & Joseph, LLC’s letter did not explain the

reasoning behind MetLife’s reversal of its prior favorable benefits determination, did not cite to any

specific policy provisions that it relied on when reversing its prior decision, did not advise Snelson

of his ERISA rights, and did not advise Snelson that he had any right to appeal the decision nor

provide instructions on how to appeal the decision.



COMPLAINT                                                                                    Page 7
      Case 3:21-cv-00520-E Document 1 Filed 03/08/21                     Page 8 of 13 PageID 8



         53.       On January 27, 2021, Snelson’s attorney sent a letter to MefLife informing MetLife

that it was in violation of ERISA’s regulations.

         54.       The January 27, 2021 letter to MetLife asked MetLife to issue an adverse benefit

determination that complied with ERISA regulation 2950.503-1.

         55.       More than 30 days have passed since Snelon made his written request for a copy of

his claims file.

         56.       More than 30 days have passed since Snelson’s attorney re-iterated Snelson’s written

request for a copy of his claims file in her January 12, 2021 e-mail and January 27, 2021 letter.

         57.       More than 30 days have passed since Snelson’s attorney requested an ERISA

compliant adverse benefit determination letter.

         58.       MetLife has failed to provide Snelson a copy of his claims file.

         59.       MetLife has failed to provide Snelson an ERISA-compliant adverse benefit

determination letter.

         60.       Instead, the only letter Snelson has received is a demand for subrogation information

from MetLife’s subrogation vendor Equian/Trover.

         61.       Plaintiff incorporates all of the facts set forth above in his causes of action set forth

below.

         62.       Plaintiff reserves his right to later amend this Complaint and/or file a state court

Petition on his additional Americans with Disabilities Act and TCHRA claims against Defendants

once he has exhausted his administrative remedies on those claims.

                                                     III.

                    Count One – Section 510 Interference & Discrimination Claim

                                 (against Defendant Cutter Holding Co.)


COMPLAINT                                                                                         Page 8
     Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 9 of 13 PageID 9



       63.     Section 510 of ERISA makes it “unlawful for any person to discharge, fine, suspend,

expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

which he is entitled under the provisions of an employee benefit plan…or for the purpose of

interfering with the attainment of any right to which such participant may become entitled under the

plan…”

       64.     Cutter Holding Co. discharged Plaintiff Jesse R. Snelson for exercising his right to

file a claim for short-term disability benefits under Cutter Aviation Welfare Benefit Plan.

       65.     Cutter Holding Co. discharged Plaintiff Jesse R. Snelson for the purposes of

interfering with Snelson’s attainment of the short-term disability benefits he was entitled to receive

under the Cutter Aviation Welfare Benefit Plan.

       66.     Plaintiff Jesse R. Snelson was at all times qualified to perform the job he was

terminated from with reasonable, short-term accommodations.

       67.     ERISA section 502 authorizes this Court to order Cutter Holding Co. to reinstate

Plaintiff Jesse R. Snelson to the job he held prior to his unlawful termination and to award Plaintiff

back and/or front pay as a form of equitable relief and reasonable attorneys fees and costs.

       68.     Plaintiff respectfully requests the Court to reinstate his employment, grant him back

and front pay, and award him reasonable attorney fees and costs.



                             Count Two – Denial of ERISA Benefits

                                    (against both Defendants)

       69.     Defendants Cutter Holding Co. and Metropolitan Life Insurance Company

wrongfully denied Plaintiff Jesse R. Snelson short-term disability benefits due to him under the

Cutter Aviation Welfare Benefit Plan and Group Policy # KM 05945705-G.


COMPLAINT                                                                                      Page 9
    Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 10 of 13 PageID 10



       70.     Defendants are accordingly liable under 29 U.SC. § 1132(a)(l)(B) for all short-term

benefits due but not paid to Plaintiff under the short-term disability benefits policy, prejudgment

interest thereon and Plaintiff’s reasonable attorney fees and expenses and costs of court.



                             Count Three – Breach of Fiduciary Duty

                   (against Defendant Metropolitan Life Insurance Company)

       71.     Defendant Metropolitan Life Insurance Company (“MetLife”) breached its fiduciary

duty to Plaintiff under ERISA.

       72.     MetLife rescinded and cancelled its prior approval of Snelson’s short-term disability

benefits claim knowing that there was not any provision in the policy supporting its decision.

       73.     MetLife’s rescission and cancellation of Snelson’s past benefits also meant that

Snelson stopped receiving the monthly short-term benefit checks that he was relying on to pay his

living expenses following Cutter Holding Co.’s termination of his employment.

       74.     In rescinding, cancelling and termination Snelson’s short-term disability benefits,

MetLife violated the requirements of 29 C.F.R.         § 2560.503-1(b)(5)      that   benefit    claim

determinations be made in accordance with governing plan documents and that plan provisions

be applied consistently with respect to similarly situated claimants.

       75.     MetLife knew at the time that it made its adverse benefit determination that ERISA

regulation 29 C.F.R. § 2950.503-1(m)(4) required MetLife to send Snelson an ERISA-compliant

adverse benefit determination notice containing specific information that would aid Snelson in

appealing the denial of his benefits.

       76.     MetLife knew that ERISA regulation 29 C.F.R. § 2950.503-1(d) and ERISA

regulation (g)(i), (ii), (iii), (iv), (vii)) specifically required that MetLife send Snelson an adverse


COMPLAINT                                                                                    Page 10
    Case 3:21-cv-00520-E Document 1 Filed 03/08/21                   Page 11 of 13 PageID 11



benefit determination that included:

       (i)     The specific reason or reasons for the adverse determination;
       (ii)    Reference to the specific plan provisions on which the determination is based;
       (iii)   A description of any additional material or information necessary for the claimant to
               perfect the claim and an explanation of why such material or information is necessary;
       (iv)    A description of the plan's review procedures and the time limits applicable to such
               procedures, including a statement of the claimant's right to bring a civil action under
               section 502(a) of the Act following an adverse benefit determination on review; and
       (vii)   In the case of an adverse benefit determination with respect to disability benefits -
       (C)     Either the specific internal rules, guidelines, protocols, standards or other similar
               criteria of the plan relied upon in making the adverse determination or, alternatively,
               a statement that such rules, guidelines, protocols, standards or other similar criteria
               of the plan do not exist; and
       (D)     A statement that the claimant is entitled to receive, upon request and free of charge,
               reasonable access to, and copies of, all documents, records, and other information
               relevant to the claimant's claim for benefits.


       77.     Instead, MetLife then sent Snelson a letter simply demanding repayment of the

previously issued benefits.

       78.     MetLife’s letter failed to advise Mr. Snelson of the specific reason for MetLife’s

rescission and cancellation of the previously paid benefits.

       79.     MetLife’s letter failed to reference any plan or policy provision supporting the

rescission and cancellation of the previously paid benefits.

       80.     MetLife’s letter failed to describe any additional material or information necessary

for the claimant to perfect the claim and an explanation of why such material or information is

necessary.

       81.     MetLife’s letter failed to inform Snelson about the plan's review procedures and the

time limits applicable to such procedures, including a statement of the claimant's right to bring a civil

action under section 502(a) of the Act following an adverse benefit determination on review.


COMPLAINT                                                                                     Page 11
    Case 3:21-cv-00520-E Document 1 Filed 03/08/21                   Page 12 of 13 PageID 12



       82.     MetLife’s letter failed to either the specific internal rules, guidelines, protocols,

standards or other similar criteria of the plan relied upon in making the adverse determination or,

alternatively, a statement that such rules, guidelines, protocols, standards or other similar criteria of

the plan do not exist;

       83.     MetLife’s letter failed to advise Snelson that he was entitled to receive, upon request

and free of charge, reasonable access to, and copies of, all documents, records, and other information

relevant to the claimant's claim for benefits.

       84.     MetLife then immediately sent the matter to a collections agency, Brown & Joseph,

without advising Snelson of any of his rights under ERISA or allowing Snelson the opportunity to

appeal the decision.

       85.     Despite receiving a letter from Snelson’s attorney with a signed authorization form

granting MetLife permission to communicate with Snelson’s attorney about the claim, MetLife

refused to return any of the phone calls, e-mails, or letters that Snelson’s attorney sent in an attempt

to get MetLife to comply with ERISA’s regulations.

       86.     MetLife failed to provide Mr. Snelson a copy of his claims file within 30 days of

Snelson’s written request for his claims file.

       87.     MetLife knew that failing to provide Snelson a copy of his claims file would prejudice

Snelson’s a full and fair opportunity to appeal of MetLife’s adverse benefit determination within the

time limits set forth by the policy.

       88.     MetLife chose to violate Snelson’s ERISA rights for its own financial gain and chose

to put its own interests and the interests of its client, Cutter Holding Co. above Snelson’s interests as

a beneficiary of the policy.




COMPLAINT                                                                                     Page 12
    Case 3:21-cv-00520-E Document 1 Filed 03/08/21                 Page 13 of 13 PageID 13



       89.     As a result of Defendant MetLife’s breach of its fiduciary duties to Plaintiff,

Plaintiff has suffered actual harm, including the loss of benefits to which he was otherwise

entitled, the denial of a full and fair claims appeal process, and the incurring of attorney fees and

costs to file this lawsuit to force MetLife to do the right thing by its beneficiary.

       90.     Plaintiff requests that this Court grant him equitable relief of surcharge, of estoppel

and waiver to prevent MetLife from denying Snelson’s benefits due to its failure to disclose any

valid reason or policy provision that supports the denial and the fact no such valid reason or policy

exists, estoppel and waiver to prevent MetLife from arguing Snelson was required to exhaust his

administrative remedies under ERISA prior to filing this suit as MetLife denied Snelson the

information necessary for him to avail himself of MetLife’s internal appeal process and due to

the prejudice caused by MetLife’s multiple violations of ERISA’s claim handling regulations,

reformation of any ambiguous policy provisions or interpretations that MetLife may attempt to

use against Snelson, and/or a remand requiring MetLife to follow the policy provisions and

comply with all ERISA regulations on remand.

       WHEREFORE, Plaintiff prays this Court grant him judgment against Defendants for

all appropriate relief available to him under ERISA.


Dated: March 8, 2021                                   Respectfully submitted,

                                                       TREMAIN ARTAZA PLLC

                                                       /s/ Christine A. Hopkins
                                                       Christine A. Hopkins
                                                       Texas State Bar No. 24095768
                                                       13140 Coit Rd., Ste 104
                                                       Dallas, TX 75240
                                                       christine@tremainartaza.com
                                                       Telephone: 469-573-0297
                                                       Facsimile: 214-254-4941

                                                       ATTORNEY FOR PLAINTIFF

COMPLAINT                                                                                  Page 13
